Title: To James Madison from Louis-Marie Turreau de Garambouville, 10 August 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 10. Aoust 1806.

D’après la lettre que vous m’avez fait l’honneur de m’écrire, relativement aux plaintes qui vous ont été portées contre le Consul français à NewYork, par MM. Murray & Harman, Je me Suis empressé de prendre des renseignements Sur cette affaire, et il en résulte que S’il y avait reéllement Sujet de plaintes, à l’égard de la transaction passée entre ces Messieurs et le Consul français, ce Serait celui-ci qui aurait eu droit d’en porter puisque MM. Murray & Harman n’ont pas exécuté la convention qu’ils avaient passée avec lui et qu’en conséquence les interêts de mon Gouvernement ont été lézés.
Ceci repose Sur des faits positifs.
MM. Murray & Harman ont refusé de prendre trois officiers et cinq Matelots à bord; mais, ils ont offert ensuite de prendre quatre de ces Matelots gratis.  Cette proposition, acceptée par le consul, à condition qu’il paierait deux francs Cinquante centièmes par jour de traversée & pour le passage de chaque Matelot; MM. Murray & Harman adhèrent à l’arrangement, reçoivent le paiement du passage des quatre Matelots, & au moment du départ en font embarquer deux, pour lesquels le Consul de France a été obligé de payer de nouveau le passage Sur un autre Bâtiment.
On n’a point refusé de certificat d’origine à MM. Murray & Harman; mais, on en a différé l’expedition jusqu’à ce qu’on Se fût assuré de la Nature de la Cargaison; et, à cet égard, le Consul a fait Son devoir, parceque mes ordres positifs, conformes d’ailleurs aux intérêts comme aux intentions de mon Gouvernement, enjoignent au Commissaires des Relations Commerciales de ne pas délivrer cet expédition pour des marchandises d’origine douteuse.  On pourra observer que l’usage a été d’accorder un certificat Sur la Vue de  des préposés aux Douanes.  Mais ici J’en appelle, Monsieur, à votre bonne foi & à votre discernement: Pensez-vous que des Agents français puissent accorder une confiance aveugle aux Officiers de vos Douanes, et l’expérience n’a-t-elle pas prouvé que la confiance a été Souvent trompée, &, qu’ainsi, les intérêts de mon Gouvernement ont été compromis
Je n’ai point l’intention, Monsieur, d’excuser ici le Commissaire des Relations Commerciales de France à Newyork, parcequ’il n’en a pas besoin.  Mon objet est uniquement d’arrêter un moment votre attention &c Sur les plaintes de MM. Murray & Harman & sur ma lettre.  Vous jugerez aisément que, dans leur addresse de doléances la mauvaise volonté, et l’animosité contre la Nation française, paraît partout; et que, ma lettre ne repose que Sur des faits dont  particulièrement l’escamotage du prix du passage de deux Matelots que ces Messieurs ont jugé à propos de S’approprier.  Agréez, Monsieur, une nouvelle assurance de ma haute considération.

Turreau

